DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 10-18 in the reply filed on 08/19/2022 is acknowledged.  However, no arguments have been filed.  Based on the guidance on section 818.01 of the MPEP, the absence of any statement indicating whether the requirement to restrict is traversed or the failure to provide reasons for traverse will be treated as an election without traverse.  Thus, applicant’s election of Group II, will be treated as an election without traverse.
Claims 1-9 of Group I and claims 19-20 of Group III, have been cancelled by Applicant.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism” in claims 14 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations: “a mechanism’ as recited on line 2 of claim 14 and line 1 of claim 25 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The term “mechanism” is unclear because it lacks structure as to further define the metes and bounds of what exactly this “mechanism” is. Is this a clamp? A fastener? A lock? Therefore, the claims as aforementioned, are indefinite and rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-18 and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naumann et al. US 5,561,242 (hereafter--Naumann--).
It has been noted that Naumann incorporates by reference a plurality of US patents throughout the Specification, which are pertinent to the Applicant’s disclosure.  As such, all of these references in their entirety are considered as part of the disclosure of Neaumann.  Some of these references but not limited to them, will be used hereafter, such as Wirtz US 4,276,793 and Gutöhrlein et al. US 4,674,370.  As such, Wirtz and Gutöhrlein references in their entirety are considered part of the disclosure of Naumann and as such, part of Naumann.  
Wirtz discloses, among many things a milling station having a support for wheel set of a railway vehicle, cutting tools 48, controlled by a control system unit 62, 64 and the milling station is configured to support a wheel set attached to a bogie (see Figures 1-2 and 4).   
Gutöhrlein discloses, among many things a milling station having a roller support for wheel set of a railway vehicle, at least one lathe cutting tool, and a hold down mechanism 19, 20 as on Figure 1.   
In regards to claims 10 and 21, Naumann discloses a system and method for facilitating the reprofiling a wheel set of a railway vehicle comprising: providing a milling station (see Figure 4 of incorporated by reference Wirtz) having one or more rollers (22 and 25) configured to support the wheel set during a milling process while allowing (i) the wheel set to rotate, (ii) a center of rotation of the wheel to move relative to the one or more rollers and (iii) preventing radial movement of the rollers; providing a cutting tool (48 of incorporated by reference Wirtz) operatively connected to the milling station, the cutting tool being moveable relative to said one or more rollers and positioned to mill a profile onto a wheel of the wheel set; providing a tracker (Figure 1 of Neumann) connected to the milling station to track the vertical (ΔY) and horizontal (ΔX) position of the center of rotation (see col 2, lines 34-42 of Neumann); and providing a control system (controller 66 of machine control system 70 of Neumann or 62, 64 of Wirtz) connected to said milling station and said tracker, the control system including a controller configured to control the position of the cutting tool relative to the center of rotation and to facilitate movement of the cutting tool towards a constant distance from the center of rotation.
In regards to claims 11 and 22, Naumann discloses the apparatus and method of claims 10 and 21 respectively, Naumann also discloses that the control system is configured to calculate a distance corresponding to the distance between the one or more rollers and the center of rotation (see Figure 1 and also col 2, lines 34-38 of Neumann).
In regards to claims 12 and 23, Naumann discloses the apparatus and method of claims 11 and 22 respectively, Naumann also discloses that the control system is configured to move the cutting tool based (62 and 64 of Wirtz as incorporated by reference) on said distance corresponding to the distance between the one or more rollers and the center of rotation (see Figure 1 and also col 2, lines 34-38 of Neumann).
In regards to claims 13 and 24, Naumann discloses the apparatus and method of claims 12 and 23 respectively, Naumann also discloses that the control system (controller 66 of machine control system 70 of Neumann) is configured to control the tracker (refer to at least devices 32 and 34 which are monitored by encoders 56 and 58 and controlled by 66 or machine system 70, all in Naumann) to track the center of rotation after the cutting tool is activated to monitor the center of rotation.
In regards to claims 14 and 25, Naumann discloses the apparatus and method of claims 13 and 24 respectively, Naumann also discloses that the milling station comprises a mechanism (19, 20 of Gutöhrlein as incorporated by reference) configured to contact the wheel set and maintain the wheel set on said one or more rollers while allowing the center of rotation of the wheel to move relative to the one or more rollers.
In regards to claims 15 and 26, Naumann discloses the apparatus and method of claims 14 and 25 respectively, Naumann also discloses a wheel set removed from said railway vehicle (see at least the disclosure of Gutöhrlein as incorporated by reference).
In regards to claims 16 and 27, Naumann discloses the apparatus and method of claims 15 and 26 respectively, Naumann also discloses the milling station is configured to support a wheel set attached to a bogie (as in Figures 1-2 and 4 of Wirtz as incorporated by reference).
In regards to claims 17 and 28, Naumann discloses the apparatus and method of claims 15 and 26 respectively, Naumann also discloses providing a second cutting tool operatively connected to the milling station, the second cutting tool being moveable relative to a second one or more rollers and position to mill a profile onto a second wheel of the wheel set; a second tracking device connected to the milling station to sense the position of a center of rotation of the second wheel; and said control system being connected to said second tracking device and being configured to control a position of the second cutting tool relative to the center of rotation of the second wheel to move the second cutting tool towards a constant distance from the center of rotation of the second wheel (see the disclosure of Wirtz as incorporated by reference and the disclosure of Naumann).
In regards to claims 18 and 29, Naumann discloses the apparatus and method of claims 15 and 26 respectively, Naumann also discloses a probe system (see at least the encoders of Naumann) connected to the milling station, said probe system being configured to measure the geometry of the wheel to determine the center of rotation of the wheel and being operatively connected to said control system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722